Dissenting Opinion by
Keller, J.:
There was evidence that after a certain engine belonging to the defendant had made its trip, fire broke out within a few minutes in the adjoining fields at four different places, located within a distance of about three miles. It started in the plaintiff’s field about seventy-five feet from the track, and helped by an unusually strong wind, in a few minutes had burnt about three acres of grass. The wind was in the direction of plaintiff’s barn and sparks from the field were flying with the wind. The fire in the field was just out when the defendant’s employees noticed a small fire burning on the shingle roof of plaintiff’s shed across the road and from fifty to seventy-five feet away. This was within twenty minutes from the time the fire was first seen in the field. The plaintiff’s family was not at home and there was nothing which could have caused the fire but the sparks from the burning field. The learned trial judge left the disputed facts in the case, including the question of proximate cause, to the jury and their verdict resolved any doubt as to them in favor of the plaintiff. In my opinion, the jury was justified in finding that the fire in the field and its communication to the barn was a continuous succession of events, so linked together that it became one natural whole and constituted one continu*34ous conflagration. The case is distinguishable in its facts from Penna. R. R. Co. v. Kerr, 62 Pa. 353, and is governed rather by Penna. R. R. Co. v. Hope, 80 Pa. 373; Oakdale Baking Co. v. P. & R. Ry. Co., 244 Pa. 463; and Cook v. P. C. C. & St. L. Ry. Co., 251 Pa. 198.
I would reverse and enter judgment on the verdict.